The alternative writ of mandamus sought in this case presents a controversy almost identical with that *Page 833 
recently decided by this Court wherein it was held that the questions of law designed to be settled in a proceeding like this would not be decided where to do so would likely prejudice third parties not before the Court and would tend to cause confusion and disorder in the taxing processes of the county. See: State,ex rel. Martin H. Long, v. Duval County Commissioners, opinion filed November 9, 1935, at the present term, on authority of which decision the alternative writ of mandamus in this case is refused.
Alternative writ of mandamus refused.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.